MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                            FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                    Apr 16 2018, 10:16 am

court except for the purpose of establishing                                      CLERK
                                                                              Indiana Supreme Court
the defense of res judicata, collateral                                          Court of Appeals
                                                                                   and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald R. Shuler                                         Curtis T. Hill, Jr.
Barkes, Kolbus, Rife & Shuler, LLP                       Attorney General of Indiana
Goshen, Indiana
                                                         Marjorie Lawyer-Smith
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Kimbert A. G. Crafton,                                   April 16, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         43A03-1710-CR-2551
        v.                                               Appeal from the Kosciusko
                                                         Superior Court
State of Indiana,                                        The Honorable Joe V. Sutton,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause Nos.
                                                         43D03-1705-F5-351
                                                         43D03-1705-F5-382



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 43A03-1710-CR-2551| April 16, 2018                  Page 1 of 7
                                  Case Summary and Issue
[1]   Kimbert Crafton pleaded guilty to attempted theft, theft, and resisting law

      enforcement, all Level 6 felonies. The trial court sentenced Crafton to six years

      with six months suspended to probation. On appeal, Crafton raises two issues

      for review, one of which we find dispositive: whether the provision in his plea

      agreement waiving his right to appeal his sentence is enforceable. Concluding

      that Crafton waived his right to appeal his sentence in a valid plea agreement,

      we affirm.1



                             Facts and Procedural History
[2]   On May 4, 2017, the State charged Crafton with corrupt business influence, a

      Level 5 felony, and attempted theft, a Level 6 felony. On May 12, 2017,

      Crafton was charged in a separate count with corrupt business influence, a

      Level 5 felony, and theft, auto theft, and resisting law enforcement, all Level 6

      felonies. The State later filed an habitual offender enhancement.


[3]   On July 17, 2017, Crafton entered into a written plea agreement with the State

      in which Crafton agreed to plead guilty to attempted theft, theft, and resisting

      law enforcement, all Level 6 felonies, in exchange for the State dismissing the

      remaining charges and the habitual offender enhancement. The plea agreement




      1
        Because we hold Crafton’s waiver of his appellate rights was enforceable, we do not address his claims that
      the trial court abused its discretion in its restitution order or that his sentence is inappropriate.

      Court of Appeals of Indiana | Memorandum Decision 43A03-1710-CR-2551| April 16, 2018               Page 2 of 7
      provided that the executed sentence for all three charges would not exceed six

      years and included the following provision:


              The Defendant knowingly, intelligently, and voluntarily waives
              his/her right to appeal any sentence imposed by the trial court
              that is within the range set forth in this plea agreement, and
              waives his right to have the Court of Appeals review his sentence
              under Indiana Appellate Rule 7(B).


      Appellant’s Appendix, Volume 2 at 120.


[4]   At his guilty plea hearing, Crafton confirmed that he had reviewed his plea

      agreement with his attorney and was entering into it of his own free will.

      Although the appellate waiver was not specifically addressed during the

      colloquy, the trial court did ask Crafton whether he was familiar with the terms

      of the plea agreement, to which Crafton replied “[y]es, sir.” Transcript of

      Evidence, Volume 2 at 8. The trial court subsequently accepted Crafton’s guilty

      plea.


[5]   At the sentencing hearing, the trial court sentenced Crafton to six years with six

      months suspended to probation. At the close of the sentencing hearing, the trial

      court told Crafton that, because the judge had a discretionary range in which to

      sentence him, “you do have the right to appeal the sentence of the Court.” Id.

      at 40. Despite their familiarity with the plea agreement, neither the State nor

      defense counsel interjected to correct the trial court regarding this




      Court of Appeals of Indiana | Memorandum Decision 43A03-1710-CR-2551| April 16, 2018   Page 3 of 7
      misstatement.2 Crafton indicated that he would like to appeal his sentence and

      the trial court appointed a public defender for the purpose of appeal. Crafton

      now appeals his sentence.



                                   Discussion and Decision
[6]   A defendant who pleads guilty has the right to appeal the trial court’s

      sentencing decision “even when the defendant agrees to a sentencing cap or

      range.” Creech, 887 N.E.2d at 74. Our supreme court has also held that a

      defendant may waive this right to appeal, so long as the waiver is knowing and

      voluntary. Id. at 75. Crafton argues that his waiver was not knowing and

      voluntary, and therefore unenforceable, based on the trial court’s advisement at

      sentencing.


[7]   Our supreme court addressed the validity of appellate waivers in Creech, and the

      relevant facts of Creech are almost identical to the facts at issue here. Creech

      entered into a plea agreement that included a waiver of his right to appeal his

      sentence. At the guilty plea hearing, the judge did not question him about the

      waiver provision. During the sentencing hearing, after the sentence had been

      pronounced, the judge advised Creech of the right to appeal his sentence. Our



      2
        We have repeatedly urged trial courts to be vigilant of plea agreements containing a waiver of the right to
      appeal, see, e.g., Mechling v. State, 16 N.E.3d 1015, 1018 n.4 (Ind. Ct. App. 2014), trans. denied, and, as our
      supreme court explained in Creech v. State, 887 N.E.2d 73, 76 (Ind. 2008), trial courts must avoid including
      confusing remarks in their plea colloquy or at sentencing. Moreover, we must remind counsel—both
      prosecutors and defense attorneys—of their duty as officers of the court to correct the record and to notify the
      court that the right to appeal has been waived by the terms of the underlying plea agreement. Waiver of such
      a right should not come as a surprise to either party.

      Court of Appeals of Indiana | Memorandum Decision 43A03-1710-CR-2551| April 16, 2018                 Page 4 of 7
      supreme court upheld the validity of the appellate waiver, stating that a

      “specific dialogue with the judge is not a necessary prerequisite to a valid

      waiver of appeal, if there is other evidence in the record demonstrating a

      knowing and voluntary waiver.” Id. at 76 (quoting United States v. Agee, 83 F.3d
882, 886 (7th Cir. 1996)). Regarding the advisement at sentencing that Creech

      had the right to appeal, the court determined that “the statements at issue are

      not grounds for allowing Creech to circumvent the terms of his plea

      agreement.” Id. The court emphasized the timing of the statements, noting that

      “[b]y the time the trial court erroneously advised Creech of the possibility of

      appeal, Creech had already pled guilty and received the benefit of his bargain.

      Being told at the close of the hearing that he could appeal presumably had no

      effect on that transaction.” Id. at 77.


[8]   Crafton relies on Ricci v. State, 894 N.E.2d 1089 (Ind. Ct. App. 2008), trans.

      denied, and Bonilla v. State, 907 N.E.2d 586 (Ind. Ct. App. 2009), trans. denied,

      but both cases are factually distinguishable from his case. Ricci’s plea

      agreement included a provision waiving his right to appeal or challenge his

      sentence but at the guilty plea hearing, the trial court advised Ricci that he would

      have the right to appeal the sentence if the agreement was accepted. Ricci, 894
N.E.2d at 1090. Neither the State nor the defense attorney disputed this

      assertion. Id. The court distinguished Ricci from Creech based on the timing of

      the incorrect advisement, stating that although this action would have no effect

      on the waiver at a sentencing hearing, “Creech does not address how a trial

      court’s misstatements at the plea hearing impact the determination of whether a

      Court of Appeals of Indiana | Memorandum Decision 43A03-1710-CR-2551| April 16, 2018   Page 5 of 7
       defendant’s waiver was knowing, voluntary, and intelligent.” Id. at 1093. In

       holding that the waiver was invalid, the court concluded that, under these

       circumstances, “the trial court accepted the plea agreement, and the prosecuting

       attorney, the defense attorney, and Ricci entered into the plea agreement with

       the understanding that Ricci retained the right to appeal his sentence.” Id. at

       1094.


[9]    Bonilla also involves a statement by the trial court at the guilty plea hearing.

       Bonilla entered into a plea agreement which contained a waiver of his right to

       appeal his sentence but at the guilty plea hearing, the trial court told Bonilla

       that he “may” have waived his right to appeal, but then proceeded to “promptly

       advise[] Bonilla of the right to appeal and the right to an attorney.” Bonilla, 907
N.E.2d at 590. In holding that the waiver was invalid, the court noted that

       “[t]his advisement occurred at the guilty plea hearing, which is before Bonilla

       received the benefit of his bargain.” Id.


[10]   The facts of this case are clearly more similar to those of Creech than Ricci or

       Bonilla, and we find Creech controlling. Crafton stated at the guilty plea hearing

       that he was entering into the plea agreement of his own free will, that he had a

       chance to review the agreement and ask questions of his attorney regarding the

       agreement, and that he had read and signed the agreement. Although the

       appellate waiver was not specifically discussed at the guilty plea hearing, a

       specific discussion is not necessary if there is other evidence in the record

       demonstrating a knowing and voluntary waiver of the right to appeal. See

       Creech, 887 N.E.2d at 76. Crafton’s statements at the guilty plea hearing

       Court of Appeals of Indiana | Memorandum Decision 43A03-1710-CR-2551| April 16, 2018   Page 6 of 7
       constitute evidence of a knowing and voluntary waiver. And like Creech, the

       erroneous advisement to Crafton came up at his sentencing hearing, when he

       had already received the benefit of the bargain in his guilty plea. The

       statements at issue at the sentencing hearing are not enough for Crafton to

       circumvent the plea agreement and, as explained in Creech, “[b]eing told at the

       close of the hearing that he could appeal presumably had no effect on that

       transaction.” Id. at 77. For the foregoing reasons, we hold that Crafton’s guilty

       plea contains an enforceable appellate waiver.



                                               Conclusion
[11]   Crafton’s guilty plea contained an enforceable appellate waiver. For this

       reason, we do not reach the substantive issues raised by Crafton about his

       sentence. Crafton waived the right to appeal his sentence, and we therefore

       affirm.


[12]   Affirmed.


       Crone, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 43A03-1710-CR-2551| April 16, 2018   Page 7 of 7